 390DECISIONS OF NATIONALLABOR RELATIONS BOARDFremont Newspapers,Inc.andOmahaTypographicalUnion No. 190,AFL-CIO,and Stereotypers andElectrotypersLocalNo. 24, AFL-CIO.' Case17-CA-3660October 28, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAOnMarch 25, 1969, Trial Examiner AlvinLieberman issued his Decision in this proceeding,finding thatRespondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's DecisionHe alsofound that Respondent had not engaged in certainother unfair labor practices and recommended thatthe allegations of the complaint pertaining theretobedismissedThereafter,Respondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting arguments.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingarguments, and the entire record in this case, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner only to theextent consistent herewithThe following facts are not in dispute. The Unionswon an election in August 1967 by a vote of 16 to 1,and were jointly certified. The parties bargaineduntilthefollowingAugust,butreachednoagreement. Apparently disenchanted because of thedelay, 9 of 17 employees signed a petition indicatingthey desired a decertification election. The movingforcebehind the petition, employee Leckenby,informed Respondent that a majority supported thepetition,andRespondent thereafter stated that itcould not sign any binding agreement with theUnions,atleastwhilethisdecertificationproceeding was pending, as it alleged it believed theUnions had lost their majority.As the Trial Examiner found, before thedecertificationmovementbegan,superintendentSollenbergerhad told employee Sass that theUnions had had a year, and now Respondent'spresident had said he "would like the year to showwhat he could do." Sollenberger coupled this withthe statement that journeymen could get $3 30 per'Herein referred to as the Unionshour. Journeymen at the time were receiving only$2.25 per hour, and the parties had not negotiatedas to wages. About a week later, Sollenberger askedemployee Neilson why the employees "couldn't getout from under the Omaha local and ... form theirown Union." He this time suggested $3 50 per hour"would be a fair wage." The Trial Examiner foundthese remarks violated Section 8(a)(1) of the Act,and we agreeTheTrialExaminerfound,however,thatRespondent did not unlawfully refuse to bargainbecause it had been informed that a majority of itsemployees supported the decertification petition,and, regardless of the unlawfulness of the remarksto employees Neilson and Saas, they testified thatthey neither told anyone of the remarks, nor were infact influenced by themWe do not agree.The Trial Examiner finds that, once a union hasestablished itsmajority through certification, ashere, itsmajority is presumed to continue unlessrebutted, and that the presumption may be rebuttedifan employer can show by objective facts thatthere is some reasonable ground for believing theUnion no longer enjoys majority representativestatusHe further finds that the filing of adecertification petition alone cannot establish suchgrounds,buta showing that the petition wassupported by a majority of the unit may be enough.Finally, he correctly states that such a showing mustbe made in an atmosphere free of employer conductaimed at causing disaffectionWe disagree with hisfinding that the showing here was made in such afree atmosphere.Contrary to the Trial Examiner, we find that inthe circumstances of this case it is immaterial thatemployees Sass and Neilson did not relate to otheremployeestheremarksmade to them bySollenberger, or that the remarks did not in factcause their defection from the Union. Sollenbergerisa supervisor, and Respondent is both responsiblefor,and charged with knowledge of, his unlawfulremarks. At least the Sass incident took place beforethedecertificationmovement began, and beforeRespondent was told that a petition was being filed;When informed of the petition, Respondent was nottoldwho had signed it. Respondent at that pointcould not assume that its own unlawful action,which was designed to, or at least would tend todiscourage union adherence, had nothing to do withthe petition, or that Sass had not been influenced,had not signed the petition, or had not related theunlawful remarks to anyone that had signed it.Indeed, if only one -employee had been improperlyinfluenced to sign the petition, it would have beensupportedby less than an uncoerced !majorityRespondent refused to bargain with the certifiedbargaining representatives of its employees,' while atthe same time it was attempting to influence its'WhileRespondent offered toconunue meetingwith the Union, it179NLRB No. 63 FREMONT NEWSPAPERS, INC.employees to repudiate the UnionsWe find thatRespondent here did not rebut the presumptionflowing from the Unions' certification, and as itengaged in independent unfair labor practices aimedat causing disaffection, and tending to preclude theholding of a fair election, we find that its refusal tobargain violated Section 8(a)(5) of the Act, and thatthe policies of the Act will be effectuated by theimposition of a bargaining order as a remedy forsuch conduct.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, Fremont Newspapers, Inc., Fremont,Nebraska, its officers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodifiedIAdd,asparagraph1(b),thefollowing,relettering present paragraph (b) as (c):(b)Refusing to bargain collectively with theabove-named Unions as the exclusive representativeof all the employees in the following appropriateunit.AllmechanicalemployeesattheFremont,Nebraska, plant of Fremont Newspapers, Inc.,includingcomposing room and press roomemployees,butexcludingoffice-clericalemployees, professional employees, guards, andsupervisors as defined in the Act, and all otheremployees.2.Add,asparagraph2(a),thefollowing,sequentially relettering the subsequent paragraphs."(a)Offer to, and, upon request, bargaincollectivelywithOmaha Typographical Union No190,AFL-CIO, and Stereotypers and ElectrotypersLocalNo.24,AFL-CIO, as the bargainingrepresentatives of the employees in the appropriateunitwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement."3. In the second sentence of the second indentedparagraph of the Notice, delete the words "or doanything else,"4.Add, immediately before the last indentedparagraph in the Notice, the following twoparagraphs:WE WILL NOT refuse to bargain collectivelywith the above-named Unions as the exclusiverepresentativesofalltheemployees in thefollowing appropriate unit:admittedly refused to reduce any understanding to writing'While the SupremeCourt, inN LR B v Gissel Packing Company,395 U S 575,did not deal with loss of majority situations,we are satisfiedthat its rationale concerningthe proprietyof issuing a bargaining ordersupports our decision in this case391Allmechanical employees at the Fremont,Nebraska, plant of Fremont Newspapers, Inc.,includingcomposing room and press roomemployees,butexcludingoffice-clericalemployees, professional employees, guards, andsupervisors as defined in the Act, and all otheremployees.WE WILL offer to, and, upon request, willbargain collectively with the above-named Unionsas the bargaining representatives of the employeesin the appropriate unit with respect to rates ofpay,wages, hours of employment, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.MEMBER ZAGORIA, dissenting:Iwouldnotfind8(a)(5)here.Respondentbargained with the Union for almost a year. Thirtybargaining sessionswere held, and there is noallegation that Respondent failed to bargain in goodfaith.Thereafter,attheexpirationofthecertification year, 9 out of 17 employees in the unitsigned a decertification petition, and Respondentwas informed that "a majority" supported thepetition. Respondent thereupon advised the Union ithad reason to believe it had lost its majority andthat, while Respondent was willing to meet, it wouldnotmake any binding agreements pending theoutcome of the decertification proceeding. Themajority finds 8(a)(5) on grounds that unlawfulconversationsheldby the Respondent with twoemployees prior to the filing of the decertificationpetitiondemonstrate that Respondent's refusal tobargainwas not "in good faith," and thereforejustify the issuance of a bargaining order.Icannot agree. The situation would be otherwiseif it could be said that Respondent's two violationsof Section 8(a)(1) contributed to the filing of thedecertificationpetition.Here,however,itisuncontroverted, and the Trial Examiner finds, thatthe two 8(a)(1) violations occurred in private talks,were not overheard, and were not communicated toother employees. The two union adherents who werethe recipients of the 8(a)(1) statements were notamong the nine who signed the decertificationpetition; nor did they, after the conversations, defectfrom the Union. In these circumstances, I do notbelieveRespondent's 8(a)(1) violations may be saidto have tainted the substantial, objective evidence onwhich Respondent relied, and I see no justificationfor avoiding the question concerning representationraised by the decertification petition. Like the TrialExaminer, I would dismiss the Section 8(a)(5)portion of the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding, with all parties represented, was held beforeme in Fremont, Nebraska, on December 10 and 11, 1968, 392DECISIONS OF NATIONALLABOR RELATIONS BOARDupon a complaint of the General Counsel' dated October22, 1968,2 and Respondent's answer. In general, the issueslitigated were whether Respondent violated Section8(a)(l)and (5) of the National Labor Relations Act, as amended(herein called the Act) Particularly, the questions fordecision are as follows1.Did Respondent engage in independent violations ofSection 8(a)(1) of the Act by encouraging employees torepudiateOmahaTypographicalUnionNo 190,AFL-CIO, and Stereotypers and Electrotypers Local No.24,AFL-CIO (herein jointly called the Union andseparately referred to as OTU and Stereotypers Union,respectively)andtoformanindependentlabororganization`)'2.Has Respondent, since the latter part of August1968, violated Section 8(a)(5) and (1) of the Act by itsunwillingness to enter into a collective agreement with theUnionandbyquestioningtheUnion'smajoritynotwithstanding its having been certified on August 7,1967,astheexclusivebargainingrepresentativeofemployees of Respondent9Upon the entire record,' upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and thebriefs submitted by the parties, I make the following:FINDINGS OF FACTS1.JURISDICTIONRespondent,aNebraska corporation whose principalplace of business is located in Fremont,Nebraska, isengaged in the publication of a daily newspaper.Respondent holdsmembership in, and subscribes to,interstatenews services,publishes nationally syndicatedfeatures,advertisesnationallysoldproducts,and itsannualgrossvolume of business exceeds $200,000Accordingly,Ifind thatRespondent is engaged incommerce within the meaning of the Act and that theassertion of jurisdiction over this matter by the NationalLaborRelationsBoard(herein called the Board) iswarranted.Belleville Employing Printers,122 NLRB 350,351-352II.THE LABORORGANIZATION INVOLVEDOTU and Stereotypers Union are labor organizationswithin the meaning of the Act'The complaintwas issued on a charge and an amendedcharge filedrespectively on August 29 and October 8, 1968, by Omaha TypographicalUnion No 190, AFL-CIO, andStereotypers and ElectrotypersLocal No24, AFL-CIO,as joint Charging Parties'Unlessotherwisenoted,alldates subsequentlymentioned in thisDecisionwithout indicating their year fall within 1968'On Respondent'smotion, made at the conclusionof General Counsel'scase-in-chief,par7(a)of the complaint,which allegesthatcertainadditional conduct engagedin byRespondent also violated Sec 8(a)(1) ofthe Act,was dismissed for the reasonthat the General Counsel offered noevidence to substantiate that paragraph'Issued simultaneously is a separate order correctingthe stenographictranscript of this proceeding in several respects'Respondent'smotion to dismiss the complaint made at theclose of thetrial,upon which decision was reserved,isdisposed of in accordance withthe findings and conclusionsset forth inthis DecisionIll.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with events whichoccurred in August 1968 after Respondent had bargainedwith the Union for more than a year following itscertificationThese include, the complaint alleges,Respondent's encouragement of employees to repudiatetheUnion,andtoformanindependentlabororganization,Respondent's suspension of negotiationswiththeUnionbecauseofthependencyofadecertification petition; and its refusal for the same reasonto"enter into any final ..orbinding tentativeagreements" with the Union The General Counsel andtheUnion contend' that by this conduct Respondentviolated Section 8(a)(1) and (5) of the Act.7Respondent, for its part, argues that it believed in goodfaith that the Union had lost its majority after theexpiration of the certification year, that it had sufficientand innocent grounds for this belief, and that therefore itwas justified in breaking off negotiations Insofar as theotherallegationsof the complaint are concerned,Respondent denies that it encouraged employees torepudiate the Union or to form an independent labororganizationAlternatively, Respondent suggests, on brief,that if it be found that it did violate Section 8(a)(1) of theAct in this manner the conduct involved "had no effect onthe [U]nion'smajority status"and was "so minimal asnot to justifyBoard actionof any kind "B Preliminary Facts1The Union's certificationOn August 7, 1967, afteran electionatwhich theUnion prevailed by a vote of 16 to 1, OTU and,Stereotypers Union were jointly certified as the exclusivecollective-bargainingrepresentativeofRespondent'semployees in a unit described in the certificate as:Allmechanical employees.. .including composingroom and press room employees, but EXCLUDINGoffice-clericalemployees;professionalemployees,guards, and supervisors as defined in the Act, and allother employeesAt all times relevant to this proceeding there were 17people in this unit'As the contentions of the General Counsel and the Union are in largepart similar,unless otherwise indicated they will be referred to hereinafteras the General Counsel's contentions'These secs provideSec 81(a) It shall be an unfair labor practice for an employer -(1) to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7,(5) to refuse to bargain collectively with the representatives of hisemployees, subject to the provisions of section 9(a)Insofar as pertinent, Secs 7 and 9(a) are as followsSec 7 Employees shall have the right to self-organization, to form,join,or assist labor organizations,tobargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotectionSec 9(a)Representatives designated or selected for the purposes ofcollectivebargaining by the majority of the employees in a unitappropriate for such purposes,shall be the exclusive representatives ofall the employees in such unit for the purposes of collective bargaining inrespect to rates of pay,wages,hours of employment,or other conditionsof employment FREMONT NEWSPAPERS, INC393From about October 1967 and continuing through July1968 the Union and Respondent bargained with eachother for a collectiveagreementNotwithstanding some 30negotiating sessions during this period the parties did notarriveatacontract 8At the last meeting in JulyRespondent and the Union agreed to meet again onAugust 27.2.The defections from the UnionUntilAugust 20 Thomas Leckenby, a compositor inRespondent's employ, was OTU's chapel chairman' inRespondent's plant, having been elected to that positionby the employees in the bargaining unit. By mid-AugustLeckenby, apparently, had become disenchanted with theUnion because it had not been able to obtain a wageincreaseAccordingly,Leckenbyspoketoseveralemployees about getting "rid of the union," forming their"own union," and "dealing [themselves] with thecompany "10To this end Leckenby invited employees represented bytheUnion to attendameeting onAugust 20. At thismeeting, which was not attended by any representative ofRespondent,Leckenby discussedwith the assembledemployees the filing of a decertification petition and theformation of their ownunion.He also told them, asCarlson, who was in attendance, related, that he thoughtthey "could get three thirty an hour if [they] dealt withthe company [themselves] instead of the union "'1Leckenby's proposals did not meet with unanimousapproval.As Carlson further testified, a "big argumentdeveloped" and Leckenby resigned as chapel chairmanFollowing this, Duane Neilson, who did not agree with theposition taken by Leckenby, was elected to that office.On August 21, the day after the employees' meeting,Leckenbywrote a letter," addressed to the Board'sRegionalDirector in Kansas City,Missouri,which, inrelevant part, stated that its subscribers, members of "thebargaining unit, feel we no longer need representation ofthe union ..and desirea decertification of the formerelection " This letter was on the day of its preparation byLeckenby signed by 9 of the 17 employees in thebargaining unitAlso on August 21, Leckenby mailed thesigned letter, and telegraphed a conformed copy, to theBoard'sRegional Office in Kansas CityOn the same day or the following day, August 22,LeckenbyshowedRichardSchuster,Respondent'spresident and publisher, an unsigned copy of the informaldecertification petitionUpon Schuster's suggestion thatLeckenby endorse on the document words to the effectthat it had been shown to him and that the original hadbeen sent to its addressee, Leckenby, in Schuster'spresence,made the following notation at the foot of thepaper'The complaintdoes not allege,nor does theGeneral Counselcontend,that Respondent did not bargain in good faiththrough July 1968'CharlesGridley,presidentof OTU, describeda chapel chairman asbeing a"sort of a shop steward ""The quotesin the text are taken from testimony on this pointgiven byKarenCarlsonandDuaneNeilson,linotypeoperatorsemployed byrespondent"At the timethe general wage ratewas $2 25 an hour"This document,which is in evidence asG C Exh 13,has beenvariously referredtobywitnessesand counsel as a petition and adecertification petitionTodistinguish it from theformal decertificationpetition,which, aswill appearbelow, was later filed by Leckenby, I willrefer to it,when necessary to do so in that manner,as an informal petitionor informal decertification petitionPresented to Pub Schuster Aug 21, 1968 4 00 P M.This is to certify that the original of this letter has beensent to the National Labor Relations Board in KansasCity, signed by a majority of theBargainingUnitmembersThomas Leckenby"Leckenby then, again, showed the informal petition toSchuster.While sending the telegraphic copy of the informaldecertification petition to the Board's Kansas City OfficeLeckenby also sent a telegram to OTU announcing theresignation from that organization of five employees inthe bargaining unit, all of whom had signed the informalpetitionAmong those whose resignations were thustransmitted to OTU were Leckenby and Karen Carlson, alinotype operator in Respondent's employ."Several days later, on August 28, Carlson, Leckenby,and Ray Brown, a representative of OTU, conferred atLeckenby's house concerning the five resignations.At thismeeting "facts" presented by Brown and a "statement"made by Leckenby caused Carlson to say that she had"changed [her] mind" about resigning from OTU.153.The formaldecertification petitionOn August 27 the Board's Regional Office in KansasCity placed on file a formal decertification petition signedby Leckenby. This petition was dismissed on October 11,because of the issuance of the instant complaint. Thedismissal of the petition was affirmed by the Board onNovember 21C Facts Concerning Respondent'sAlleged UnfairLabor Practices1The alleged independent violations of Section8(a)(1) of the ActAs noted in the introductory portion of this Decisionthe complaint alleges that Respondent violated Section8(a)(1) of the Act by encouraging employees to repudiatethe Union and to form an independent labor organizationThe complaint also alleges that these violations werecommitted by respondent "acting by and through" itsmechanical superintendent, Arlen Sollenberger, describedin the complaint as one of Respondent's "supervisorsandagents."16"This copy of theinformal decertification petition, endorsedas set forthin the text,is in evidenceas Resp Exh 2"Carlson testifiedthat"a littlewhile after [she]had signed" theinformal decertification petition Leckenbytalked to her about authorizingher "name to be on a telegramresigning from the union" Carlsonfurther testified,in this connection,that Leckenbytold her that"Schuster[Respondent'spresident] said we had to send [the resignation telegram]within the next hour" UponRespondent'smotion to strike this testimonyas hearsay,the GeneralCounsel and the Unionagreed that it was, indeed,hearsay Theyargued,however,that it shouldbe received, not for the truthof what Leckenbysaid, but "as a verbal act"on his partOn this basisRespondent'smotion to strike was denied"My findingsconcerning this conference,except with respect to its date,are based upon,and the quotations are taken from, testimonygiven byCarlsonLeckenbyalso related that he,Brown,and Carlson met at hishome A comparisonof Leckenby's testimony with thatgiven by Carlsonshows thatboth weretalking about the same meetingAlthough Carlsonappeared uncertain as to its date,Leckenbyreadily accepted a suggestionthat the conference occurred on August28Accordingly,Leckenby'stestimony furnishes the basis for my finding that the meetingtook place onthat date"AsmechanicalsuperintendentSollenbergerisinchargeof 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 15, following a staff meeting, Sollenbergerand Loren Sass, employed by Respondent as a stereotyperand a member of the Stereotypers Union, had a lengthytalkDuring the course of this conversation SollenbergertoldSass that Schuster, Respondent's president, statedthat the Union had had a year and "now [Schuster] wouldlike the year to show what he could do " Sollenberger alsotold Sass that if the employees "backed out of the Union"anyone "who was a competent journeyman.would getthree thirty an hour,"" and that Respondent "would beeasier to deal with and go further if [it] was dealing withthe employees "Aboutaweek later,Sollenberger,Respondent'smechanical superintendent, spoke with another employee,Duane Neilson, a linotype operator in Respondent'scomposing room.18 This conversation, like Sollenberger'searlier one with Sass, was also lengthySollenbergerbeganbyreprimandingNeilsonforspending too much time in idle gossip. They then spokeabout the Union and wages During this phase of theirdiscussionSollenberger"wanted to know" why thecomposing room employees, excluding the stereotypers"couldn't get out from under the Omaha local and .form [their] own Union." Having said that, Sollenbergerasked "why we couldn't negotiate wages first and.getaway from all that other stuff that was taking so long"This question was followed by Sollenberger's suggestionthat $3 50 an hour "would be a fair wage.""Sollenberger's respective conversations with Sass andNeilsonwere had out of earshot of other employeesNeither Sass nor Neilson disclosed the content of theseconversations to anyoneNeither withdrew his supportfrom the Union as a result of what Sollenberger said tohim, nor was Sass, whose conversation with Sollenbergerpreceded the preparation of the informal decertificationRespondent's composing and press-stereo rooms,which,together compriseRespondent'smechanicaldepartmentNotwithstandingSollenberger'sadmitted supervisory status,Respondent argues that because, as theevidenceshows,he had beenexpresslyinstructedby Respondent's presidentnot to discuss wages,working conditions,ormatterswhich were thesubject ofnegotiation between Respondentand the Union,respondent isnot responsiblefor any statement Sollenberger may have made in thisareaInviewof the widerange of Sollenberger'sauthority in themechanical department,as the evidencealso demonstrates,and taking intoaccount the principles of agencylaw set forthinSunsetLine and TwineCompany, 79NLRB 1487, 1508-09, andPerryNorvell Company,80NLRB 225, 243-244,thisargumentmust be rejectedAccordingly,Respondentwill be held liablefor Sollenberger's conductin contraventionof the Act"As statedin In II above,at this time the general wage rate inRespondent's plant was$2 25 an hour"During this conversation Neilson informed Sollenbergerof his recentelection asOTU's chapelchairman"My findings as to these conversations are based upon,and thequotationsare taken from, testimonygivenby Sass and NeilsonSollenberger,in the main,did not deny the statementsthey attributed tohim Instead,he repeatedly said that hedid not recall making themRecognizing this, Respondent argues, onbrief,that Sollenberger's"do notrecall"answers should be construed as denials This argument,however,flies in theface of the fact thatSollenberger made similar answers to suchinnocuous questions as whether there was a staff meetingon August 15,the time ofNeilson's coffee break,when, within the week immediatelybefore thetrial, he visitedthe officeof Respondent's lawyer,and whetherhe signed a statement there Having listened to this answer time after timeat the trial,Ilimited Sollenberger's cross-examination by the chargingparty for the purpose of "testing hisrecallability" In doing so,Iobservedthat it had been sufficiently demonstratedthatSollenberger had "adismally poormemory"After readingthe recordIam still of thatopinionAccordingly,Icannot acceptRespondent's contention thatSollenberger's inability to remembershould be equatedto negative answersto questions to which Sollenberger made such a responsepetition,moved by it to sign the petition2The allegedviolation of Section 8(a)(5) of the ActAs earlier set forth, at the last negotiating session inJuly 1968, Respondent and the Union agreed to meetagain on August 27. In the interim, however, as alreadyrecounted, a majority of the employees in the bargainingunitsigned the informal decertification petition preparedbyLeckenby, who, until August 20, had been OTU'schapel chairman in Respondent's plant. As also earlier setforth,Leckenby brought this fact to the attention ofSchuster, Respondent's president, on about August 22The next day Schuster sent telegrams to OTU and theStereotypersUnion informing each of what he hadlearned from Leckenby Schuster further stated in thesetelegrams that "under the circumstances it is our beliefthatfurthermeetingsbetween the partiesmust besuspended until the situation has been clarified."Apparently,upon receipt of his telegram ChrisAnderson,presidentoftheStereotypersUnion,remonstrated with Schuster, Respondent's president, overthe cancellation of the August 27 meeting and insistedthat it be held as scheduled. Accordingly, Schuster agreedtomeet but again stated, in additional telegrams to OTUand the Stereotypers Union, that he "still believe[d] thatthe question of [their] majority representation should beclarified." 2°The Union and Respondent met on August 27, but, aswillbe seen, they did not bargain. Instead, toward thebeginningof the meeting the following letter, signed bySchuster, was handed to Gridley, president of OTUAugust 27, 1968Omaha Typographical Union Local No. 190c/o Charles Gridley, President422 KeelineBuildingOmaha, NebraskaOmaha Sterotypers [sic] and Electrotypers Union LocalNo 24c/o Chris Andersen4502 Madison StreetOmaha, NebraskaGentlemenThis will advise you that we have now been informedof the filing of a petition for decertification of yourunions asrepresentatives of the bargaining unit of themechanical employees in the Fremont Tribune plant.We remain ready and willing to meet with yourrepresentativesbutmustadvisethatwhilethedecertificationpetitionispending anduntilitisdisposed of we consider that your majority status is indoubt and further consider that we have been presentedwith strong evidence that you do not have a majoritystatus, and therefore we cannot during these meetingsenter into any final agreements or binding tentativeagreements.Yours very truly,FREMONTNEWSPAPERS INC.By Richard J. SchusterPresidentThe position set forth in its letter21 was maintained by"The telegrams mentioned in the text are in evidenceas G C Exhs 7and 8"The decertification petitionmentioned in Respondent's letter is the FREMONT NEWSPAPERS, INC.395Respondent throughout the meeting Because of this itwas ultimately agreed by the participants that furthernegotiations would be fruitlessThe Union has not since August 27 requested thatRespondent resume negotiations and there have been nofurther meetings between the Union and respondent.D. Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor PracticesRespondent claims that its position respecting furtherbargaining with the Union, as expressed in its letter ofAugust27,more than a year after the Union'scertification,was justifiedby its doubt, assertedlyentertained in good faith based upon sufficient grounds,that the Union continued to represent a majority of theemployees in the unit involved. Insofar as its allegedviolationof Section 8(a)(l) of the Act is concerned,Respondent's main contention is that it did not engage inthe acts set forth in the complaint. By way of avoidance,Respondentargues,initsbrief,thatshouldadetermination be made that it did contravene Section8(a)(1) its conduct "had no effect on the [Union's]majority status "Connecting the respective conversations of Sollenberger,Respondent'smechanical superintendent, with Sass andNeilson,Respondent's employees,which the GeneralCounsel characterizes, on brief, as "flagrant interference,"toLeckenby'sconductregarding the decertificationpetitions,concerningwhich, he postulates, Respondenthad prior knowledge, the General Counsel argues that"there is no basis for a good faith doubt of the [Union's]continuingmajority " Especially is this so, the GeneralCounsel continues, "since the election of the union was bya decisive 16 to 1 margin" and "only five resignationsfrom the Union" were shown In addition, the Unioncontends that Respondent is foreclosed from claiming agood-faithdoubtbecause,asitstates in its brief,Respondent "was actually engaged in destroying the[Union's] majority position "22"Once a union has established its majority throughcertification, as here, its majority is presumed to continue[beyond the certification year] unless rebutted. But, anemployer may without violating the Act withhold furtherbargaining and insist that a union reestablish its majorityifitcan establish a good-faith doubt of continuedmajoritySuch a showing requires more than a mereassertion of doubt, it must be supported by objectiveconsiderations. It must be shown by objective facts thatthere is some reasonable ground for believing the unionhas lost its majority. This showing must, of course, bemade in an atmosphere free of employer conduct aimed atcausing disaffection "FirestoneSyntheticRubber &Latex Company, etc,173 NLRB No. 179.Obviously, the presumption of continued majority uponthe expiration of the certification year "may be rebutted ifthe employer affirmatively establishes . . that at the timeof the refusal [to bargain] the union in fact no longerformal petition,which, it will be remembered,was placed on file in theBoard'sRegionalOffice on August27, the dayof the meeting underdiscussion it was dismissedon October I 1"Relying onBrooks v N L R B,348 U S 96, the Union argues, also,that in view of its certification if Respondent had doubts about itsmajority, it should have petitioned the Board for relief and continued itsbargaining until the Board actedClearly this contention is poorly takenBrooks,as is readily apparent, has reference to the certification year andnot to a claimed doubt of majority which, as here,arisesafter theexpiration of that yearenjoyed majority representativestatus "21However, where,ashere,agood-faith doubt of continued majority isclaimed, the fact of majority or its lack is immaterial;what is of prime importance in such a situation is whetherthe doubt is actually entertained in good faith. If that isestablished, a refusal to bargain for that reason is not aviolation of Section 8(a)(5) of the Act even if at the timeof the refusal the union, in fact, represented a majority oftheemployees involved.CelaneseCorporationofAmerica,95 NLRB 664, 671-675Accordingly, the inquiry here must be centered on thebona fidesof Respondent's doubt of the Union's majorityThis issue, the Board stated inCelanese,"cannot beresolved by resort to any simple formula." The Board,however, has set up guideposts to be followed in reachinga decision. As summarized inFirestone,they are- (1) ashowing "by objective facts that there is some reasonableground for believing that the union has lost its majority",and (2) such a "showing.must be made in anatmosphere free of employer conduct aimed at causingdisaffection."As to the first, Respondent's position is stated in theletter it handed to the Union's representatives on August27. In that letter Respondent indicated that its doubt oftheUnion'smajoritywas based on the filing of thedecertificationpetitionand its having been "presentedwith strong evidence" that the Union did "not have amajority status "While it may be that the decertification petition alonemay not have furnished Respondent with a sufficientlyreasonable basis upon which to question the Union'smajority,24 Respondent did not rely on the petition aloneThere was also the information it received on aboutAugust22fromLeckenby,oneofRespondent'scompositors, that a majority of the employees in the unithad signed the informal decertification petition which hehad prepared and sent to the Board's Regional Office inKansas CityEven if the information Respondent received fromLeckenby on about August 22 had been false, respondent,it seems to me, could have acted on the assumption that itwas true in view of Leckenby's having been, until August20, only 2 days earlier, OTU's chapel chairman. Leckenbywas thus in a position to know the sentiments ofRespondent'semployees insofar as the Union wasconcerned25ButLeckenby did not lie. Nine of theseventeen employees in the unit, a majority, had signedtheinformalpetitionThe informationRespondentreceived from Leckenby was, indeed, "strong evidence" ofan objective nature that the Union no longer represented amajority of the employees, and I so find. I also find, asthe Board did under somewhat similar circumstances inDixieGas,Inc ,151NLRB 1257, 1259, that theinformationRespondent had received from Leckenbyfurnished it with "reasonable grounds for questioning theUnion's continued majoritystatus "It seems appropriate to discuss here a contention madeby the General Counsel which relates to one of theforegoing findingsPointing to two facts, namely, thatthere were only five resignations from the Union, and that"Terrell Machine Company.173 NLRB No 230"Wabana. Inc,146 NLRB 1162, 1171"As was stated inStoner Rubber Company, Inc.123NLRB 1440,1445, "proof of majority is peculiarly within the special competence of theunion.An employer can hardly prove that a union no longerrepresentsamajority since he does not have access to the union'smembership lists and direct interrogation of employees would probably beunlawful as well as of doubious validity " 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas elected collective-bargaining representative by a 16to I margin,the General Counsel argues,in his brief, thatthe information received by Respondentfrom Leckenbyshould not be "considered[asa sufficiently objective]basis for a good faithdoubt of thecontinuance of [theUnion's]majority "What the General Counsel is saying is that the evidencedoes not show that on August27, the dayon whichRespondent refused to bargain further with the Union, itdid not actually represent a majorityof the employees inthe unit andthat for thisreason Respondent'sclaim ofgood-faithdoubt should be rejected.The informaldecertificationpetitionhavingbeen signed by KarenCarlson and 8 other employees in the unit,whose totalcomplement was 17, and Carlson'sresignation from theUnion not having been withdrawn until August 28, thefactual foundation for the GeneralCounsel'sargument is,at least,doubtfulBe that as it may, however,the shortanswer to the GeneralCounsel'scontention is, asCelanese26teaches,thatwhether or not the Unionrepresented a majority of the employees on the day inquestion is immaterial.The remaining question is whether the foregoingshowing was"made in an atmosphere free of employerconduct aimed at causing disaffection."I conclude that itwasNo probative evidence was adduced to establish thatRespondent had any part in the preparation,signing, ortransmission to the Board'sRegionalOffice in KansasCity of thedecertification petitionsFrom conception tofilingbothwere creaturesofLeckenby,Respondent'semployee,and, until August20,OTU's chapel chairman.There is, likewise, no probative evidence to show that thefive employees who resigned fromOTU on about August21 were induced or encouraged to do so by Respondent.27The final matter for consideration,in this regard, is theeffect of the separate conversations had by Sollenberger,Respondent'smechanical superintendent,with Sass andNeilson,employees in the bargaining unit I conclude thatduring their course Section 8(a)(1) of the Act wasviolated 28 I also conclude,however,that these violationswere not so widespread as to taint Respondent's claim ofgood-faith doubt as to the Union's continued majority."While unfair labor practices committed at or aboutthe time of an employer'srefusal to bargain oftendemonstrates the bad faith of [its]position,not every actofmisconduct necessarily vitiates[its]good faith."Adetermination concerning an employer's good or bad faithin questioning a union's majority"requires an evaluationof the facts of each case,"including the extensiveness oftheviolationsinvolved.Hammond&Irving,Incorporated,154 NLRB1071, 1073.26CelaneseCorporationofAmerica,95 NLRB 664, 671-675"As set forthin fn 14, above,hearsay testimonywas givenby Carlson,one of the employeesin the unit,that Schuster,Respondent's president,had saidto Leckenbythat the resignation telegram hadto be sent "withinthe nexthour"However,no findingcan be based on this testimonybecause of its hearsaynatureNL R B v Amalgamated Meat Cutters,etc , 202 F 2d 671, 673 (C A 9)"I have found,itwill be recalled, that Sollenberger told Sass that if theemployees"backed out of theunion"respondent"wouldbe easier to dealwith,"and "would [pay]three thirtyan hour"Ihave also found thatSollenbergersuggested that Neilson"get out from under" OTU, and forman independent union In his conversationwithNeilson,Sollenbergersuggested,also, that$3.50 an hour "wouldbe a fair wage"It is wellsettled that an employer who thus encourages employees to repudiate alabor organizationwhich they have freelychosen to represent them violatesSec 8(a)(1) of the ActSee, e g ,Pembeck Oil Corporation,165 NLRBNo 51, enfd inthis respect404 F 2d 105 (C A 2)Respondent's violations of Section 8(a)(1) of the ActoccurredinprivatetalksbetweenSollenberger,Respondent's mechanical superintendent, and only two ofRespondent's employeesThese conversations were heldout of earshot of the other employees in the unit Theemployees involved did not disclose to others whatSollenberger told themFinally,andwhile in itselfunimportant, but nevertheless a factor in consideringRespondent'sconduct,theemployeestowhomSollenberger spoke did not defect from the UnionIn my opinion the evidence summarized above does notfurnish an adequate basis for a finding that Respondent'sviolations of Section 8(a)(1) were so extensive as to vitiateits claimed good faith in questioning the Union's majority.Nor does it warrant a finding that the violationsbeclouded Respondent's showing of its good-faith doubtwith "an atmosphere . . of employer conduct aimed atcausing disaffection" toward the Union.Upon the entire record therefore, I find thatRespondent acted in good faith when it questioned theUnion'smajority status on August 27Accordingly, Iconclude that Respondent did not violate Section 8(a)(5)or (1) of the Act by refusing to bargain further with theUnion I will, therefore, recommend that paragraph 10and so much of paragraph 9 of the complaint whichrelates to paragraph 8 be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connectionwith its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerceV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Actmy Recommended Order will direct Respondent to ceaseand desist therefrom and to take such affirmative actionas will effectuate the policies of the Act In this regard, Ihave duly considered Respondent's contention, set forth initsbrief, that any violations of Section 8(a)(1) which itmay be found to have committed "were so minimal as notto justify Board action of any kind " While Respondent'sunfair labor practices were not widespread, a factor to beconsidered in connection with the breadth of the order Ishallrecommend, it can hardly be said, taking intoaccount their nature, that they were too "minimal" towarrant the entry of a remedial order.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the followingCONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2)of the Actand is engaged in commercewithin the meaning of Section 2(6) of the Act.2.OTU andStereotypersUnionarelabororganizations within the meaning of Section2(5) of theAct.3By encouraging employees to repudiate the UnionRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act. FREMONT NEWSPAPERS, INC.4Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.5.The unfair labor practices engaged in by Respondent,assetforth in Conclusion of Law 3, above, affectcommerce within the meaning of Section 2(6) and (7) ofthe ActUpon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issue thefollowingRECOMMENDED ORDERFremontNewspapers,Inc ,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Causing, inducing,encouraging,orrequestingemployees to repudiate Omaha Typographical Union No190,AFL-CIO, and Stereotypers and Electrotypers LocalNo 24, AFL-CIO, or any other labor organization, bypromising benefits to employees,suggesting that theyform an independent labor organization,suggesting thatRespondent would be easier to deal with if they withdrewfrom any of said labor organizations,or in any othermanner(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright to self-organization,to form, join, or assist labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargainingorothermutualaidorprotectionasguaranteed in Section 7 of the National Labor RelationsAct, as amended,or to refrain from any or all suchactivities.2.Take the following affirmative action which, it isfound,will effectuate the policies of the National LaborRelations Act, as amended.(a)Post at its premises copies of the attached noticemarked "Appendix.""Copies of said notice, on formsprovided by the Regional Director for Region 17, afterbeingdulysignedbyRespondent'sauthorizedrepresentative,shall be posted by Respondent immediatelyupon receipt thereof,and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(b)Notify said Regional Director, in writing,within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.]"IT IS FURTHER ORDERED that paragraph 10 and so muchofparagraph 9 of the complaint which relates toparagraph 8, thereof,as well as such other paragraphs ofthe complaint which allege unfair labor practices notspecifically found herein be,and the same hereby are,dismissed."In the event that this RecommendedOrder is adoptedby the Board,the words "a Decision andOrder" shallbe substituted for the words "theRecommendedOrder of aTrial Examiner"in the noticeIn the furtherevent that the Board'sOrder isenforced by a decreeof a United StatesCourt of Appeals,the words"aDecree of the UnitedStates Court ofAppeals Enforcing an Order"shallbe substitutedfor the words "aDecision and Order ""In the eventthat thisRecommended Order is adopted by the Board,this provisionshall be modifiedto read "Notify saidRegional Director, inwriting, within10 days from the date ofthisOrder,what steps respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES397Pursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a trial in which both sides had an opportunity topresent their evidence,ithas been found that we violatedthe law by committing unfair labor practices.Accordingly,we post this notice and we will keep the promises that wemake in this noticeWE WILL NOT in any way cause, induce, urge,encourage,or request you to repudiate,withdraw from,or resign from Omaha TypographicalUnion No 190,AFL-CIO,or Stereotypers and ElectrotypersLocal No24, AFL-CIO.WE WILL NOTraise your wages, or give you anybenefitswhich you do not now have, or do anythingelse,andWE WILL NOTpromise to do any of thesethings, or to do anything else to cause,induce,urge, orencourage you to repudiate,withdraw from or resignfrom Omaha Typographical Union No. 190,AFL-CIO,orStereotypersandElectrotypersLocalNo 24,AFL-CIOWE WILL NOTinanyway cause, induce, urge,encourage, or request you to form your own union orto deal with us without any union.WE WILL NOT raise your wages, or give you anybenefitswhich you do not now have,or do anythingelse,or promise to do any of these things,or to doanything else to cause, induce,urge, or encourage youto form your own union or to deal with us without anyunion.WE WILL NOT in any similar way interfere with,restrain,or coerce you in the exercise of any rightsguaranteed to you by the National Labor RelationsAct. In this connection,WE WILL respect your rights toself-organization, to form, join, or assist any union, tobargain collectively through any union or representativeof your choice as to wages, hours of work, and anyother term or condition of employment You also havethe right, which WE WILL also respect,to refrain fromdoing soAll our employees are free to become or remain, or notto become or remain, members of Omaha TypographicalUnionNo 190, AFL-CIO,orStereotypersandElectrotypersLocalNo 24, AFL-CIO,or any otherunionFREMONT NEWSPAPERS,INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 816-374-5181